Title: To Thomas Jefferson from John Blair, 2 March 1774
From: Blair, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        Williamsburg. March 2d. 1774.
                    
                    I have noted the Time of your Petitions coming into the Office, which will give them Priority when the Land Office is open. There is an Order of Council (but seldom I think complied with) that every Order for Land shall be entered in the Auditor’s Office, and he is to indorse on it that it is so. This was to be done previous to the surveying; I conceive, therefore, that if the Land be already surveyed (which often is the Case without the Auditor’s knowing any Thing of the Matter) it can answer no End now to enter it in that Office. I have delivered to Mr. Brown, who entered 2 Caveats, a Summons in each.
                    I have spoke to one or two Gentlemen of the Council about the Order made on Scott’s Petition, but they did not remember the Affair sufficiently to instruct me what Entry ought to have been made. That which was made (as I before informed you) was confined  to that particular Case, which was agreeable to my own Sense of the Order. For otherwise, I conceive the Clerk would be made a sort of a Judge, to determine on the Evidence of the Title of the deceased, and of his having died without Heir.
                    The 21st. ult’ about 2 in the Afternoon (some say ½ Hour later) we had a very moderate Trembling of the Earth, so moderate that not many perceived it, but Dr. Gilmer informs me it was a pretty smart Shock with You; and by all accounts it was more and more severe as You advance to the West.
                    Lady Dunmore, and 6 of her Children (the youngest being left in Scotland) arrived at the Palace the 27th ult’ and is I understand well pleased with every Thing hitherto; every Mark of Respect having been shewn her, and To-morrow the Governor is to receive an Address from this Corporation on the Event. My respectful Compts. to Mrs. Jefferson. And I am Dr. Sir Your Friend & Servant,
                    
                        John Blair
                    
                